Title: From James Madison to Edmund Randolph, 15 October 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Oct. 15th. 1782.
The offensive paragraph in the correspondence of Mr. L. with Mr. P. spoken of in your favor of the 5th. was as you supposed: communicated to me by Mr. Jones. I am however but very imperfectly informed of it.
We have not yet recd. a second volume of the negociations at Versailles; nor any other intelligence from Europe except a letter from Mr. Carmichael dated about the middle of June, which is chiefly confined to the great exertions & expectations with respect to Gibralter. Whilst the siege is depending it is much to be apprehended that the Court of Madrid will not accelerate a pacification.

The symtoms of an evacuation of N. Y. become every day less apparent. Our next intelligence from Charlestown will probably confirm our expectations as to that metropolis.

Our friend McClurg has been here some days reconnoitreing the ground on which he has been invited to build his future fortunes. His mind seems to be so equally divided that I can not yet discover what his final determination will be. If the immediate sacrifices were less inconvenient to his finances, he would, I fancy without hesitation embrace the prospect here.
Lovel—On a motion of Bland a committee was not long since appointed to enquire into the detention of the money and cloathing ordered from Holland in Gillons ship by Col. Laurens The report on the subject which was drawn by Bland [was?] one of the most signal monuments which party zeal has produced By mutilating and discolouring facts in the most shameless manner it loaded Franklin with the whole guilt and proposed finally a severe reprehension of him. This unfair hostility did not meet with the expected countenance of Congress After being considerably exposed a recommit[m]ent took place with an addition to the committee
The States which covet the backlands are by no means satisfied with the present prospect of being gratified It is in contemplation I am told to renew the attempt for a fresh recommendation on this subject. Unless a clause excluding the companies be annexed Virginia will of course oppose the measure I am not sanguine however that the opposition will be effectual There are not a few members and some of them too not the least respectable who altho’ unfriendly to the companies dislike such a condition as being unnecessary to Virginia and dishonorable to Congress
I am just informed that an Express which came yesterday evening to the Minister of France from Boston reports with certainty that a Vessel had arrived there after a short passage from Amsterdam. Whether the Express brought dispatches for Congress is not said. The Minister of Fr. is informed by his Correspondt. at Boston, that the Combined fleets had proceeded from the Channel towards Gibralter, that the fall of this Garrison was strongly expected, that the British fleet had returned into Port, that the French Trade from the W. Indies had arrived safe, and that the French affairs in the East Indies were in general in a very favorable posture. These are all the particulars which I have been able to provide for this post. If any dispatches have come for Congress, the next mail will be more satisfact[or]y.
